DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application is a continuation of the prior application 14171938 filed on 2/24/2014.
Response to Amendment
Claims 1-21 were previously cancelled. Claims 22, 29 and 36 are amended. Claims 22-41 are presented for examination. 

Response to Arguments
Applicant’s arguments filed on 2/3/2021 have been reviewed. Following are the response to applicant’s arguments: 

Interview Summary
Applicant mentioned that the discussion is incorporated within the amendments, however it doesn’t seems to be the case. The proposed amendments during the interview is filed as it is. During the interview, examiner suggested the proposed amendments would not overcome the current rejection, however amendments similar to the allowed case 14171938 would still be allowable. 

Double Patenting 
Although its stated that the terminal disclaimer is filed, terminal disclaimer is not filed hence the double patenting rejection is maintained even in light of amendments 

Claim Rejections Under § 103 
refer to  an auto-completion module receives (402) a training corpus including a collection of input phrases. The collection of complete input phrases spans multiple semantically distinct domains (e.g., K semantically distinct domains) and includes a plurality of distinct complete input phrases (e.g., N distinct complete input phrases) comprising plurality of distinct words (e.g., M distinct words). The numbers N, K, and M are natural numbers greater than one. In some embodiments, the collection of input phrases include all known input phrases that have been used by one or more users to request performance of task by the digital assistant. Examples of the input phrases include "Call mom," "Create a calendar invite for my birthday party," "Make a reservation for Saturday night at the Rock Cafe," and "E-mail this webpage to me," etc. These input phrases in the training corpus spans multiple domains of services implemented by the digital assistant. For example, the input phrase "Call mom" is in a telephone call domain and relates to a task of making a telephone call to a specified callee; the input phrase "Create a calendar invite for my birthday party" is in a "Calendar" domain and relates to a task of creating a calendar invite; and the input phase "Make a reservation for Saturday night at the Rock Cafe" is in the "Restaurant" domain and relates to a task of making a restaurant reservation. In some embodiments, the collection of input phrases are based on actual input phrases recorded in the usage data log of the digital assistant, and are representative of the actual relative usage frequencies of each unique input phrase during the historic interactions between users and the digital assistant. In some words, some input phrases such as "Call back" may appear many times in the training corpus, while the input phrase "Turn off the phone at 6 pm everyday" may appear only a few times in the training corpus. Here the training set is clearly being generated for the auto completion, however there is no patentable difference in the processing . 
Although the concept of generating distinct patterns are taught by Bellegarda, Bellegarda doesn’t explicitly teaches “permutative process” and Ablondi in the same field of endeavor teaches the concept 

Applicant further argues “In contrast, Bellegarda teaches "a technique for combining two or more aspects of 
predictive information for auto-completion of user input, in particular, user commands directed 
to an intelligent digital assistant." Bellegarda, Abstract. Bellegarda further provides: 
[A]n auto-completion module receives (402) a training corpus including a collection of input phrases. The collection of complete input phrases spans multiple semantically distinct domains (e.g., K semantically distinct domains) and includes a plurality of distinct complete input phrases (e.g., N distinct complete input phrases) comprising plurality of distinct words (e.g., M distinct words). The numbers N, K, and M are natural numbers greater than one. Reply to Office Action of November 3, 2021Bellegarda, [0074]. That is, Bellegarda teaches receiving a training corpus of phrases (but not generating a training corpus), including the collection of input phrases that span multiple semantically distinct domains. Bellegarda then provides the auto-completion candidates for user selection (or auto-completion) of a query. Bellegarda further provides: When matching a current input received from a user to a known input phrase found in the training corpus, a normal word in the known input phrase is matched by comparing the corresponding sequences of characters in the current user input and the normal words of the known input phrase. On the other hand, a template word of the known input phrase is matched by determining whether a sequence of word(s) in the current user input qualifies as an instance of the template word. For example, the sequence of words "the Rock Cafe" is an instance of the template word "Entity Name" because there is a restaurant entity having the name "Rock Cafe." In another example, the word "Saturday" is an instance of the template  word "Reservation Date."” However Bellegarda receiving the training set is basically collection of phrases and input, which is similar to the application collection of phrases and sentences, from those received Bellegarda generates a training set (for auto completion), which is updated or preserved for further queries. Refer to the original filed application, training set is generated by collection of phases and sentences based on the entity and class. Here the entity and class is for the auto completion and training corpus ( collection of sentences ) are being received, but the sentences are being generated based on the request ( entity/category/template ). The concept and the processing remains the same, only the wording used is different 

Applicant further argues “That is, Bellegarda compares the corresponding sequence of characters in the current user input with a known input phrase found in the training corpus. Bellegarda further determines whether the sequence of words in the current input is an instance of the template word. Applicant respectfully submits that Bellegarda fails to explicitly teach generating training data based on automatically generating a set of distinct sentences for use in training a model for the identified query class. Unlike Bellegarda which provides auto-completion candidates for a user input based on a trained corpus of phrases; here, the claims recite generating a set of distinct natural language sentences to create the set of training data used to train one or more models of the identified query class.” However as explained Bellegarda does compare however it still generate the sentences/training data by comparing which is similar to generating training data based on entity and class and Bellegarda does generated distinct sentences based on comparing 

Applicant notes Ablondi does not mention the above mentioned concept of generating the training data, however Ablondi is cited as  a secondary reference to teach that distinct sentences in Bellegarda can be generated by permutative process of Ablondi as it’s a known concept of sentence generation and one would be motivated to do so  to generate sentences for particular purpose, training/completion etc.

Further examiner’s note- original filed application suggests, generating model can be use to train model, the generation of data comes from input given, which is similar to the input In Bellegarda which the system want to auto complete, however input is similar and the domain and entity are specified. The purpose in Bellegarda is to auto complete, however model are still being updated ( which is considered training) Similarly, templates are being used which is a same concept as in the original filed application. 

Double Patenting
Claims 22-26, 28-34 and 36-41  of this application is patentably indistinct from claims   1-18 of US Pat# 10217059 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 22-26, 28-34 and 36-41   are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10217059. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  
All the elements the application# 16254944 (hereinafter application)   claims 22, 29 and 36 are to be found in US Pat# 10217059. US Pat# 10217059 claims  1,7  and 13 encompasses main feature of claims 22, 29 and 36 of the current application. The different between the claim 22, 29 and 36 and US Pat# 10217059 lies that the claims of US Pat is more detailed and includes all the features of current application.  
Regarding claim 23, 30 and 37, claims 1, 7 and 13 of US Pat, reads on claims 23, 30 and 37
Regarding claims 24, 31 and 39, claims 2, 8 and 15 of the US Pat, reads on claims 24, 30 and 37
Regarding claims 25, 32 and 40, claims 3, 9 and 16 of the US Pat, reads on claims 25, 32 and 40
Regarding claims 26, 33 and 41, claims 5, 11 and 18 of US Pat, reads on claims 26, 33 and 41 
Regarding claims 28 and 38, claims 5, 11 and 18 of US Pat, reads on claims 28 and 38

11 
U.S. Patent Application Serial No. 16/254,944 
Amendment dated February 3, 2021 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 24-27, 29, 31-36 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bellegarda ( US Pub: 20140365880) and further in view of Ablondi ( US Pub: 20070162275)  

Regarding claim 1, Bellegarda teaches a computer-implemented method for generating a set of training data  ( receiving a training corpus includes collecting plural phrases, hence training corpus is generated, Para 0011, 0074, 0076-0078) for training one or more models in a natural language (fig 1-4; collection of input sentences and/or template for the auto completion, Para 0076), the method comprising: identifying a query class to train the one or more models ( collection of input phrases also includes based on entities, for e.g. restaurant, Para 0076, 0092) , wherein the natural language processing system supports processing received queries associated with the query class by training one or more models of the query class ( category queries, Para 0043, 0054, 0076);  identifying at least one command  associated with the query class to train( command for the class, Para 0027; wherein the model trains also when it auto completes, Para 0091-0092) ; identifying at least one entity variable for the at least one command ( entity variable for e.g. <Cusine type>, Para 0043, 0076) ; accessing one or more entity sources, wherein the one or more entity sources store a plurality of entities related to the at least one entity variable, and wherein each entity of the plurality of entities is configured to replace the at least one entity variable according to a definition of the at least one entity variable (plural Cusini type, Italian, Chinese etc., Para 0043, 0076); generating a sentence pattern of a plurality of sentence patterns ( categories/domain of sentences, Para 0043, 0054, 0076), wherein the sentence pattern relates to the query class, and wherein the sentence pattern is generated based on the at least one command and includes at least one placeholder representing the definition of the at least one entity variable, receiving at least a first entity and a second entity from the plurality of entities corresponding to the definition of the at least one entity variable of the sentence pattern ( template word associated with domains, Para 0074-0077); automatically generating, at the language generator, a plurality of distinct natural language sentences of the at least one placeholder with at least the first entity and the second entity to create the set of training data, to train the one or more models of the query class ( generated sentences are semantically spanned, Para 0087-0089, 0092) ; and storing the set of training data in a database,  accessible to a training computer configured to train the one or more models associated with the query class ( Para 0077, multiple distinct sentence is generated, multiple semantic domains are spanned, Para 0074, 0088-0089,  wherein phrases and sentences are used analogously, Para 0026), wherein the natural language processing system is configured to process subsequently received queries associated with the query class based on the one or more trained models ( model is updated for the based on the response, hence the model will be used subsequently, Para 0087) 
Bellegarda does not explicitly teaches automatically generating, at the language generator, a plurality of distinct natural language sentences by permutative replacement of the at least one placeholder with at least the first entity and the second entity to create the set of training data to train the one or more models of the query class
However Ablondi teaches automatically generating, at the language generator, a plurality of distinct natural language sentences by permutative replacement of the at least one placeholder with at least the first entity and the second entity to create the set of training data to train the one or more models of the query class ( generating permutations of the text forming the data element 11 with which each rule is associated, … the rule with tag &lt;anyorder&gty; generates all subsets of name in any order forming the text “Andrews Thomas Santa and Tetris” …, Interpretation: tags are the placeholder and text is generating based on permutation of text forming data., Para 0036-0039) 
	It would have been obvious having the concept of Bellegarda and Xu  to further include the teachings of Ablondi  before effective filing date for effectively filling the sentences  for particular purposes [training in case of Bellegarda],(  Para 0003-0007, Ablondi) 

Regarding claim 24, Bellegarda as above in claim 22, teaches  generating a maximum number of distinct natural language sentences based on the received sentence pattern, the one or more entity variables, and the plurality of entities ( generating a sentence, Fig 4, Para 0076-0077, Bellegarda; permutation of sentences, wherein the rule can be unlimited, Para 0037-0041, Ablondi)

Regarding claim 25, Bellegarda as above in claim 22, teaches wherein the plurality of distinct natural language sentences match one or more input queries of a single class  ( category of a sentence pattern, Para 0054)

classes (categories/domain, Para 0043), identifying the input query as a specific command, or extracting one or more entities from the input query.  

Regarding claim 27, Bellegarda as above in claim 22, teaches , wherein the one or more models comprise at least an entity extraction model of a natural language query ( entity extraction, Para 0076) 

Regarding claim 34, Bellegarda as above in claim 29 teaches   wherein the one or more models comprise a statistical classification model for the class ( predictive information for auto completion, Para 0005) 


Regarding claim 29, arguments analogous to claim 22, are applicable 
Regarding claim 31, arguments analogous to claim 24, are applicable 
Regarding claim 32, arguments analogous to claim 25, are applicable 
Regarding claim 33, arguments analogous to claim 26, are applicable 
Regarding claim 35, arguments analogous to claim 27, are applicable 
Regarding claim 36, arguments analogous to claim 22, are applicable 
Regarding claim 39, arguments analogous to claim 24 are applicable 
Regarding claim 40, arguments analogous to claim 25, are applicable 
Regarding claim 41, arguments analogous to claims 26, are applicable

Claims 23,28,30, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bellegarda ( US Pub: 20140365880) and further in view of Ablondi ( US Pub: 20070162275)  and further in view of Xu ( US Pub: 20110231347)

Regarding claim 23, Bellegarda as above in claim 22, teaches  receiving one or more queries for training the class ( Fig 1-4), Bellegarda modified by Ablondi does not explicitly teaches  based on the one or more queries, generating one or more clusters of related queries associated with the class; and associating the one or more clusters with the one or more models of the class.  

However Xu teaches based on the one or more queries, generating one or more clusters of related queries associated with the class (queries having the identified context is collected, Para 0102) ; and associating the one or more clusters with the one or more models of the class (topic model is trained, Para 0008, 0041, 0058 Para 0103, Xu)
Bellegarda has a "base" process Xu contains known technique of clustering and classification of queries to train a model ( or form a database). 
Xu known technique as mentioned above would have been recognized by one skill in the art as applicable to the "base" process of Bellegarda and the results would have been predictable and resulted in more specific training database Para 0006, Xu]Therefore, the claimed subject matter would have been obvious to one ordinary skill in the art before effective filing date 

Regarding claim 28, Bellegarda as above in claim 23, teaches  providing a user interface configured to retrain the one or more models based on the received one or more queries ( retraining, Fig 4C) 

Regarding claim 38, Bellegarda as above in claim 37, teaches  the operations further comprising: providing a user interface configured to retrain the one or more models based on the received one or more queries ( user interface, Fig 1-4) 

Regarding claim 30, arguments analogous to claim 23, are applicable. 
Regarding claim 37, arguments analogous to claim 23, are applicable 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RICHA MISHRA/Primary Examiner, Art Unit 2674